The conclusion we have reached upon defendant's appeal renders it unnecessary that we should consider any of plaintiffs' exceptions other than those directed to the charge of his Honor upon the measure of damages.
We are of the opinion that there is no error of which the plaintiffs can complain in the instructions given, and defendant's appeal did not show any exception to this part of the charge. As it appeared upon the trial that the removal of the wall and earth and the grading (640) of the street had been adopted by the city and consequently that the earth and wall could not be replaced, it would be difficult to compute any other damage resulting to plaintiffs than such inconvenience as may have arisen and existed between the time of the act complained of and the adoption thereof by the city. There was no testimony upon which the jury could have been instructed that they might give vindictive damages.
No error. *Page 395